Mr. Justice Pam delivered the opinion of the court. 2. Evidence, § 352*—when parol evidence admissible to explain contract. A contract for advertising held ambiguous so as to authorize the admission of parol testimony to interpret its language. 3. Witnesses, § 327*—what proper as affecting credibility. Evidence that a witness for the defendant in an action on a written contract for advertising, the defense being that there were certain conditions which were pasted on the contract, and that they had not been fulfilled, testified at a former trial that the conditions were written on a card and pinned on the contract, is admissible as affecting the credibility of the witness. 4. Witnesses, § 325*—when prior statements admissible as affecting credibility. In an action upon a written contract for advertising, in which the defense is that there were certain conditions pasted on the contract, and that such conditions had not been fulfilled, such supplement having been lost, evidence that a witness for the defendant just before a prior trial of the case, in the presence of his counsel, stated to plaintiff’s counsel, that the added provisions were in fact written on a card attached to the contract, is admissible as affecting the credibility of the witness. 5. Witnesses, § 257*—what proper as affecting credibility. In an action by an advertising concern on an account for advertising, where a witness for defendant testified that plaintiff had agreed to furnish a Spanish editorial and to furnish stereotype plates for a period of one year and had failed- to do so, held that as affecting the credibility of such witness, evidence was admissible to show that the defendant had himself furnished material for copy for the advertisement for three months, and that thereafter no further material was furnished by defendant but plaintiff continued the insertion for the balance of the period as he claimed the right to do according to the contract. 6. Trial, § 128*—when refusal to permit counsel to comment on evidence erroneous. The refusal of a court to permit counsel for one party to comment in his argument on a letter which has been admitted in evidence by the adverse party, and which will support the first party’s claim, is reversible error, although the court has allowed such first party to simply read the same to the jury. 7. Principal and agent¡ § 249*—when instruction on effect of admission correct. An instruction that “the admissions of a solicitor or other agent of a principal are not binding on the principal unless the admissions are within the scope of the agent’s authority and are made with reference to the subject-matter of his agency and at the time of the transactions between the parties,” approved. 8. Estoppel, § 65*—when instruction correct. An instruction in an action on an advertising contract, the defense being that certain conditions had been added to a supplement to the contract which had been lost, and that such conditions had not been fulfilled; that if the jury believed the plaintiff’s agent had authority only to solicit orders and not to make a contract, and that a copy of the contract containing a clause that the contract contained all the terms thereof had been delivered to defendant, the latter was estopped, after the filing of the order by plaintiff, from setting up any other terms not embodied in the order, in the absence of fraud,, approved.